             Case 1:20-cv-00120-EGS Document 9 Filed 03/25/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 CENTER FOR BIOLOGICAL DIVERSITY,

    Plaintiff,
                                                           Civ. A. No. 20-0120 (EGS)
        v.

 U.S. DEPARTMENT OF ENERGY,

    Defendant.


                                         JOINT REPORT

       Pursuant to the Court’s February 27, 2020 Minute Order, the parties, through counsel,

have conferred and report as follows:

       1.        On the status of the Freedom of Information Act (“FOIA”) request that is the

subject of this action, the parties report that on November 14, 2019, the Department of Energy

(“DOE”) granted the Center for Biological Diversity’s (“Center”) request for a fee waiver, and

directed the Golden Field Office to process the Center’s October 29, 2019, request.

       2.        With regard to the anticipated number of documents responsive to the Center’s

FOIA request, DOE reports that it has thus far identified one responsive document consisting of

591 pages.

       3.        As regards the date of release, DOE anticipates making a final production by this

Friday, March 27, 2020.

       4.        As regards a motion for an Open America stay, DOE reports that it does not

presently anticipate such a motion.

       5.        With respect to whether a Vaughn index will be required in this case, the parties

will confer on this after Plaintiff reviews the expected production. If Plaintiff has questions or
            Case 1:20-cv-00120-EGS Document 9 Filed 03/25/20 Page 2 of 2




concerns regarding the basis for any withholdings, the parties will attempt to resolve those issues

informally before resorting to the Court.

       6.      The parties do not believe the case would benefit from referral to a magistrate

judge or the District Court’s Mediation Program at this time.

       7.      As regards a briefing schedule, the parties propose to defer proposing a schedule

until the Center has had an opportunity to review any records produced by DOE and the bases

for any withholdings. The parties will first meet and confer in an effort to resolve any remaining

disputed issues before requesting that the Court establish a briefing schedule.

       8.      In light of the above, the parties propose to file another joint status report on or

before April 24, 2020, identifying any outstanding disputed issues and proposing a schedule for

any further proceedings.



 Dated: March 25, 2020                                Respectfully submitted,

  /s/ Howard M. Crystal                               TIMOTHY J. SHEA
 Howard M. Crystal                                    D.C. Bar No. 437437
 (D.C. Bar No. 446189)                                United States Attorney
 CENTER FOR BIOLOGICAL DIVERSITY
 1411 K Street N.W., Suite 1300                       DANIEL F. VAN HORN
 Washington, D.C. 20005                               D.C. Bar No. 924092
 Telephone: 202-809-6926                              Chief, Civil Division
 Email: hcrystal@biologicaldiversity.org
                                                      By: /s/ Daniel P. Schaefer
 Attorney for Plaintiff                               DANIEL P. SCHAEFER
                                                      D.C. Bar No. 996871
                                                      Assistant United States Attorney
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      (202) 252-2531
                                                      Daniel.Schaefer@usdoj.gov

                                                      Counsel for Defendant




                                                  2
